DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 10, 12-14, 19, 20, 22, 24, 26 and 27 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. US 2020/0058599 in view of Nienart US 4,174,419.
Regarding claim 1, Okada teaches a package (e.g., Fig. 12) comprising: 
a substrate (e.g., 1, Fig. 12, [59]) comprising a first surface (e.g., first surface of 1 on which 2, 31 and 32 are disposed, Fig. 12) and a second surface (e.g., second surface of 1 opposite to the first surface, Fig. 12) opposite to the first surface; 
at least one electrical component (e.g., 2, Fig. 12, [59]) coupled to the first surface of the substrate; and 
a plurality of passive devices (e.g., 31 and one 32, or two 32; Fig. 12; [59]) coupled to the first surface of the substrate and located laterally to the at least one electrical component.  
Okada does not explicitly teach wherein the plurality of passive devices collectively form an electromagnetic interference (EMI) shield along a lateral portion of the at least one electrical component. 
Okada, however, recognizes that the plurality of passive devices 31, 32 and the electrically conductive film 6 such as silver coating collectively form a shield along a lateral portion of the at least one electrical component (e.g., [54], [51], [69], [62], Fig. 12).
It has been well known in the art that an electromagnetic shielding is normally formed as a coating of an electrically conducting metal such as copper, silver, aluminum and the like as suggested by Nienart (e.g., col. 6, lines 43-46). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that in Okada the devices 31, 32 (and the film 6) may collectively form an electromagnetic interference (EMI) shield for the purpose of protecting the electrical component for example. 
Regarding claim 2, Okada in view of Nienart teaches the package of claim 1, wherein the plurality of passive devices are located laterally around at least a portion of the at least one electrical component (e.g., Okada, Fig. 12).
Regarding claim 7, Okada in view of Nienart teaches the package of claim 1, further comprising an encapsulation layer (e.g., Okada, 4, Fig. 12, [59]) disposed over the at least one electrical component and the plurality of passive devices.  
Regarding claim 8, Okada in view of Nienart teaches the package of claim 7, further comprising a conductive layer (e.g., Okada, 6, Fig. 12, [59], [62]) disposed over at least a portion of the encapsulation layer, the conductive layer electrically coupled to the plurality of passive devices (e.g., Okada, Fig. 12, [62]).
Regarding claim 10, Okada in view of Nienart teaches the package of claim 1, wherein the EMI shield is configured as at least one of a compartment EMI shield and/or an edge EMI shield (e.g., the embodiment of Fig. 12 of Okada modified by Nienart teaches this feature; see the discussion with respect to claim 1 above).
Regarding claim 12, Okada in view of Nienart teaches the package of claim 1, wherein each of the plurality of passive devices is configured to be coupled to ground through at least one interconnect (e.g., Okada, 5, Fig. 12, [62]).  
Regarding claim 13, Okada teaches an apparatus (e.g., Fig. 12) comprising: 
a substrate (e.g., 1, Fig. 12, [59]) comprising a first surface (e.g., first surface of 1 on which 2, 31 and 32 are disposed, Fig. 12) and a second surface (e.g., second surface of 1 opposite to the first surface, Fig. 12) opposite to the first surface; 
at least one electrical component (e.g., 2, Fig. 12, [59]) coupled to the first surface of the substrate; and 
wherein the plurality of passive devices (e.g., 31, 32; Fig. 12; [59]) are coupled to the first surface of the substrate (e.g., Fig. 12).
Okada does not explicitly teach means for electromagnetic interference (EMI) shielding through a plurality of passive devices, wherein the plurality of passive devices collectively form an EMI shield along a lateral portion of the at least one electrical component.
Okada, however, recognizes that the plurality of passive devices 31, 32 and the electrically conductive film 6 such as silver coating collectively form a shield along a lateral portion of the at least one electrical component (e.g., [54], [51], [69], [62], Fig. 12).
It has been well known in the art that an electromagnetic shielding is normally formed as a coating of an electrically conducting metal such as copper, silver, aluminum and the like as suggested by Nienart (e.g., col. 6, lines 43-46). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that in Okada the devices 31, 32 (and the film 6) may collectively form an electromagnetic interference (EMI) shield for the purpose of protecting the electrical component for example. In this case, Okada in view of Nienart thus teaches means for electromagnetic interference (EMI) shielding through a plurality of passive devices.
Regarding claim 14, Okada in view of Nienart teaches the apparatus of claim 13, comprising a first passive device (e.g., Okada, 31, Fig. 12) of the plurality of passive devices is coupled to a second passive device (e.g., Okada, 32, Fig. 12) of the plurality of passive devices, wherein the first passive device is located between the substrate and the second passive device (e.g., Okada, Fig. 12).
Regarding claim 19, Okada in view of Nienart teaches the apparatus of claim 13, further comprising means for encapsulation (e.g., Okada, 4, Fig. 12, [59]) disposed over the at least one electrical component.  
Regarding claim 20, Okada in view of Nienart teaches the apparatus of claim 19, further comprising a conductive layer (e.g., Okada, 6, Fig. 12, [59], [62]) disposed over at least a portion of the means for encapsulation, the conductive layer electrically coupled to the plurality of passive devices (e.g., Okada, Fig. 12, [62]), 4PATENTQualcomm Ref. No.: QCOM-4087US (200097)wherein the conductive layer is configured as a conformal EMI shield for the apparatus (e.g., the embodiment of Fig. 12 of Okada modified by Nienart teaches this feature).
Regarding claim 22, Okada in view of Nienart teaches the apparatus of claim 13, wherein the means for EMI shielding is configured as at least one of a compartmental EMI shield and/or an edge EMI shield (e.g., the embodiment of Fig. 12 of Okada modified by Nienart teaches this feature).  
Regarding claim 24, Okada in view of Nienart teaches the apparatus of claim 13, wherein at least one of the plurality of passive devices is configured to be coupled to ground through at least one interconnect (e.g., Okada, 5, Fig. 12, [62]).  
Regarding claim 26, Okada teaches a method for fabricating a package (e.g., Fig. 12, Figs. 13-18; [58], [69]), comprising: 
providing a substrate (e.g., 1, Fig. 13) comprising a first surface (e.g., first surface of 1 on which 2, 31 and 32 are disposed, Fig. 13), an opposing second surface (e.g., second surface of 1 opposite to the first surface, Fig. 13), and a plurality of interconnects (e.g., 13, 16, 17, Fig. 13); 
coupling at least one electrical component (e.g., 2, Fig. 14) to one or more interconnects (e.g., 13, Fig. 14) of the plurality of interconnects of the substrate; and 
coupling a plurality of passive devices (e.g., 31, 32; Fig. 14) to one or more interconnects (e.g., 16, 17, Fig. 14) of the plurality of interconnects of the substrate.
Okada does not explicitly teach the one or more interconnects of the plurality of interconnects that are connected to one another; and wherein the plurality of passive devices are configured to form at least a portion of an electromagnetic interference (EMI) shield.  
Okada, however, recognizes that the substrate 1 is a printed circuit board including wires (e.g., [33], [36]). It has been well known in the art that a printed circuit board may provide reliable electrical connections between electrical components thereon. Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that in Okada the interconnects 13, 16 and 17 may be connected to one another via the wires of the printed circuit board 1 for the purpose of connecting the electrical components via the interconnects for example.
Okada, also, recognizes that wherein the plurality of passive devices 31, 32 and the electrically conductive film 6 such as silver coating collectively form a shield (e.g., [54], [51], [69], [62], Fig. 12). It has been well known in the art that an electromagnetic shielding is normally formed as a coating of an electrically conducting metal such as copper, silver, aluminum and the like as suggested by Nienart (e.g., col. 6, lines 43-46). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that in Okada the devices 31, 32 (and the film 6) may be configured to collectively form at least a portion of an electromagnetic interference (EMI) shield for the purpose of protecting the electronic component for example. 
Regarding claim 27, Okada in view of Nienart teaches the method of claim 26, wherein the coupling of the plurality of passive devices to the one or more interconnects of the plurality of interconnects of the substrate comprises: coupling the plurality of passive devices to respective interconnects (e.g., Okada, 16, 17, Fig. 14) of the plurality of interconnects over a first surface of the substrate. 
Allowable Subject Matter
Claims 3-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 28, 29 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0272.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        August 3, 2022